UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2501


JIANGUAN CHEN,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 13, 2016                   Decided:   August 9, 2016


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Daniel E.
Goldman, Senior Litigation Counsel, Ashley Martin, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jianguan Chen, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration   Appeals   (Board)   dismissing   his   appeal    from   the

immigration judge’s denial of his requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of Chen’s merits hearing and all supporting evidence.         We conclude

that the record evidence does not compel a ruling contrary to any

of   the   administrative    factual    findings,     see      8   U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the

Board’s decision.   See INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).

     Accordingly, we deny the petition for review for the reasons

stated by the Board.    See In re Chen (B.I.A. Nov. 9, 2015).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                       PETITION DENIED




                                   2